Citation Nr: 1016457	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-36 984a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for service-connected mitral valve prolapse with 
supraventricular tachycardia, status postoperative pacemaker 
implant (valve disability) prior to July 12, 2006. 

2.  Entitlement to a disability rating in excess of 
60 percent for service-connected mitral valve prolapse (valve 
disability) from to July 12, 2006.

3.  Entitlement to a disability rating in excess of 10 
percent for major depressive disorder secondary to mitral 
valve prolapse prior to July 18, 2006.

4.  Entitlement to a disability rating in excess of 30 
percent for major depressive disorder secondary to mitral 
valve prolapse from July 18, 2006, to June 7, 2009.

5.  Entitlement to a disability rating in excess of 70 
percent for major depressive disorder secondary to mitral 
valve prolapse from June 8, 2009.

6.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).  

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to 
July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that:  (1) assigned a 60 percent 
rating, effective from July 12, 2006, to the Veteran's valve 
disability, the date a VA echocardiogram documented an 
increase in the severity of the Veteran's condition; 
(2) assigned a temporary 100 percent rating, effective from 
January 11, 2007, to the Veteran's valve disability; 
(3) assigned a 30 percent rating, effective from April 1, 
2007, to the Veteran's valve disability; and (4) assigned a 
30 percent rating, effective from July 18, 2006, to the 
Veteran's depression disability, based on the date of the VA 
treatment records showing an increase in the severity of this 
condition.  

In a December 2007 rating decision, the RO in Los Angeles:  
(1) assigned a 60 percent rating, effective from April 1, 
2007, to the Veteran's mitral valve disability; and 
(2) proposed a reduction from 30 percent to zero percent in 
the rating assigned to the Veteran's depression disability.  
In October 2008 rating decision, the RO in Los Angeles 
rescinded the proposed reduction in the rating assigned to 
the Veteran's depression disability.  

The Veteran later moved to Florida and jurisdiction over his 
claim was transferred to the RO in St. Petersburg, Florida.  
In October 2009, the RO in St. Petersburg, Florida, assigned 
a 70 percent rating, effective from June 8, 2009, to the 
depression disability.  

In January 2010, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder.  

The Board notes that most of the Veteran's testimony at his 
personal hearing involved reasons why he should be granted a 
TDIU award, rather than why a higher schedular rating should 
be assigned for each disability.  The Veteran first raised 
the issue of entitlement to a TDIU award in a February 2009 
statement in support of his claim.  As a result of the 
Veteran's statements and evidence about the effect the 
Veteran's service-connected disabilities have had on his 
ability to secure or follow substantially gainful employment, 
the Board finds that his increased rating claims include a 
claim for TDIU, and notwithstanding the RO's failure to 
address it, that TDIU claim is clearly raised by the record.  
In this regard, the Board notes that in Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that a request for 
TDIU, whether expressly raised by a Veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim, or, as part of a claim 
for increased compensation.  In light of the Veteran's 
allegations and principles enunciated in Rice, the Board will 
also address whether the Veteran has been entitled to TDIU 
for any time during the appeal period.  The Board will list 
the TDIU issue as a separate claim for administrative 
purposes.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Board notes further, that the Veteran is not prejudiced by 
the Board's initial consideration of this issue because, as 
discussed below, a TDIU is being granted.  




FINDINGS OF FACT

1.  The Veteran's initial atrioventricular re-entrant 
tachycardia and mitral valve prolapse occurred during 
service.  He had a pacemaker implant in July 2003.  There is 
no medical evidence of record dated prior to July 12, 2006, 
during the relevant appeals period; thus, there is no 
evidence of a discernable increase in the Veteran's mitral 
valve prolapse with supraventricular tachycardia, status 
postoperative pacemaker implant during this time. 

2.  From July 12, 2006 to May 25, 2009, Veteran had no 
evidence of chronic congestive heart failure.  A treadmill 
stress test was contraindicated; however, the Veteran's METs 
were estimated at 4.0.  The Veteran had an ejection fraction 
between 35 and 45 percent.  

3.  From May 26, 2009, medical evidence shows that the 
Veteran had an estimated workload of between 2 and 4 METs as 
the Veteran tired easily with mild to moderate exertion.  

4.  There is no medical evidence of record dated prior to 
July 18, 2006, during the relevant appeals period; thus, 
there is no evidence of a discernable increase in the 
Veteran's service-connected depression during this time. 

5.  From July 18, 2006 to June 8, 2009, the Veteran's 
depression manifested in a flattened aspect and depressed 
mood; it did not manifest in circumstantial, circumlocutory, 
or stereotyped speech; panic attacks; impaired abstract 
thinking; impaired judgment; or difficulty in establishing 
and maintaining effective work and social relationships.  

6.  From June 8, 2009, evidence shows that the Veteran has 
adjusted to being married, has some contact with his parents, 
and goes out with friends once per month; he is no danger of 
hurting himself or others; his thought processes and 
communication have not been grossly impaired; and he has no 
delusions or hallucinations, no grossly inappropriate 
behavior, no disorientation as to time or place, and no 
memory loss so impaired that he cannot recall his own name, 
the names of family members, or his own occupation.  

7.  From April 1, 2007, the Veteran was unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Prior to July 12, 2006, the criteria for a disability 
rating in excess of 30 percent for a mitral valve prolapse 
with supraventricular tachycardia, status postoperative 
pacemaker implant have not been met.  38 U.S.C.A. §§1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.104 
Diagnostic Codes 7010, 7011, 7015, 7018 (2009).  

2.  From July 12, 2006 to May 25, 2009, the criteria for a 
disability rating in excess of 60 percent for mitral valve 
prolapse with supraventricular tachycardia, status 
postoperative pacemaker implant have not been met.  
38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, Diagnostic Codes 7010, 7011, 7015, 7018 
(2009).  

3.  From May 26, 2009, the criteria for a 100 percent 
disability rating for service-connected mitral valve prolapse 
with supraventricular tachycardia, status postoperative 
pacemaker implant have been met.  38 U.S.C.A. §§1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, Diagnostic 
Codes 7010, 7011, 7015, 7018 (2009).  

4.  Prior to July 18, 2006, the criteria for a disability 
rating in excess of 10 percent for major depressive disorder 
secondary to mitral valve prolapse, have not been met.  
38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3 (2009).  

5.  From July 18, 2006 to June 7, 2009, the criteria for a 50 
percent disability rating for major depressive disorder 
secondary to mitral valve prolapse have been met. 38 U.S.C.A. 
§§1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3 
(2009).  

6.  From June 8, 2009, the criteria for a disability rating 
in excess of 70 percent for major depressive disorder 
secondary to mitral valve prolapse have not been met.  
38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3 (2009).  

7.  From April 1, 2007 to May 25, 2009, the criteria for a 
total rating for compensation purposes due to individual 
unemployability have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  In the present case, 
staged ratings are for consideration and the Veteran has been 
rated accordingly. 

1.  Increased rating for mitral valve prolapse disability

The Veteran's service-connected heart valve disability has 
been rated under the provisions of Diagnostic Codes 7010-
7018.  Under Diagnostic Code 7018, implantable cardiac 
pacemakers are rated as 100 percent disabling for two months 
following hospital admission for implantation or re-
implantation.  Thereafter, they are rated as supraventricular 
arrhythmias (DC 7010), ventricular arrhythmias (DC 7011), or 
atrioventricular block (DC 7015), with a minimum 10 percent 
disability rating.  See 38 C.F.R. § 4.104, Diagnostic Code 
7018.  

Under Diagnostic Code 7010, a 10 percent rating is assigned 
for supraventricular arrhythmias manifested by permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes/year of paroxysmal atrial fibrillation, or 
other supraventricular tachycardia documented by ECG or 
Holter monitor.  A 30 percent rating (the maximum under this 
Code) is assigned for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than 4 episodes/year 
documented by ECG or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010.  The Board notes that an evaluation in 
excess of 30 percent is not available under Diagnostic Code 
7010.  

Pursuant to Diagnostic Code 7011, used in rating sustained 
ventricular arrhythmias, a 10 percent rating is warranted 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication required.  A 30 percent 
rating is warranted where a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatate on EKG, ECG, or x-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for (1) indefinite period from date of hospital 
admission for initial evaluation and medical therapy for a 
sustained ventricular arrhythmia, or; for indefinite period 
from date of hospital admission for ventricular 
aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator in place or (2) chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011.

Under Diagnostic Code 7015, concerning atrioventricular 
block, a 10 percent evaluation is warranted in cases where a 
workload of greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication or a pacemaker is required.  The 
next highest rating, a 30 percent evaluation, is appropriate 
in cases where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is evidence of cardiac 
hypertrophy or dilatation on EKG, ECG, or x-ray.  A 60 
percent evaluation contemplates more than one episode of 
acute congestive heart failure in the past year; a workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is warranted where there 
has been chronic congestive heart failure, or workload of 3 
METs or less results in dyspnea, fatigue angina, dizziness , 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7015.

Prior to July 12, 2006

During service, the Veteran experienced his initial 
atrioventricular re-entrant tachycardia and mitral valve 
prolapse.  He was hospitalized and received treatment at that 
time.  The Veteran had a lead pacemaker implant in July 2003.  

The Board notes that the relevant temporal focus for 
adjudicating the Veteran's claim for an increase is from the 
time period one year before his August 4, 2006 claim was 
filed until VA makes a final decision on the claim.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  There is no medical 
evidence of record dated prior to July 12, 2006 during the 
relevant appeals period.  Thus, the Board finds that there is 
no evidence of a discernable increase in the Veteran's mitral 
valve prolapse with supraventricular tachycardia, status 
postoperative pacemaker implant during this time.  Prior to 
July 12, 2006 an evaluation in excess of 30 percent for 
mitral valve prolapse with supraventricular tachycardia, 
status postoperative pacemaker implant is not warranted. 

From July 12, 2006 to May 25, 2009

An August 2006 treadmill exercise test shows that the Veteran 
had a normal myocardial perfusion scan demonstrating no 
significant perfusion defects.  The Veteran was able to 
undergo approximately 6 minutes and 17 seconds on the 
exercise treadmill limited by dizziness with no chest pain 
reported.  Left ventricular chamber size was dilated.  Right 
ventricular enlargement was demonstrated.  The calculated 
left ventricular ejection fraction was 35 percent.

In January 2007, the Veteran had a biventricular pacemaker 
placed.  A January 2007 cardiology consult noted symptoms of 
fatigue.  An echocardiogram demonstrated an ejection fraction 
of 45 percent with a dilated left ventricle chamber.  This 
was noted to be a change from the previous study prior to his 
pacemaker implantation.  

An April 2007 VA examination shows that as a result of his 
heart condition, the Veteran experienced symptoms of 
dizziness and fatigue.  These symptoms occurred with postural 
changes.  Fatigue was constant.  The Veteran had not suffered 
from congestive heart failure.  A chest x-ray was within 
normal limits.  A treadmill stress test was contraindicated 
because the Veteran had a pacemaker in place.  An 
echocardiogram was indicated and was pending.  In an April 
2007 addendum, the VA examiner noted that VA had not yet 
provided the results of the Veteran's echocardiogram.  The 
Veteran's estimated METs were determined to be at a 4.0.  The 
METs were estimated based by subjective symptoms reported by 
the Veteran on examination.  

VA treatment records dated in May 2008 note that the Veteran 
had an ejection fraction between 38 percent and 42 percent.

The Veteran was assigned a 60 percent evaluation under 
Diagnostic Code 7010-7018 from July 12, 2006.  

Under Diagnostic Code 7018, implantable cardiac pacemakers 
are rated as 100 percent disabling for two months following 
hospital admission for implantation or re-implantation.  The 
Board notes that the Veteran was already assigned a temporary 
total rating under Diagnostic Code 7018 following the 
implantation of his biventricular pacemaker in January 2007.  
Diagnostic Code 7018 directs that thereafter, ratings under 
Diagnostic Codes 7010, 7011, and 7015 are applicable.  See 
38 C.F.R. § 4.104, Diagnostic Code 7018.  

An evaluation in excess of 30 percent is not available under 
Diagnostic Code 7010.  A higher 100 percent rating is 
warranted under Diagnostic Code 7011 with evidence of an 
indefinite period from date of hospital admission for initial 
evaluation and medical therapy for a sustained ventricular 
arrhythmia, or; for indefinite period from date of hospital 
admission for ventricular aneurysmectomy, or; with an 
automatic implantable Cardioverter-Defibrillator in place.  
See 38 C.F.R. § 4.104, Diagnostic Code 7011.  A higher 100 
percent evaluation is available under Diagnostic Code 7011 or 
Diagnostic Code 7015 with evidence of chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7011 
and 7015.

From July 12, 2006 to May 25, 2009, the Veteran is not shown 
to have been admitted to the hospital for an indefinite 
period for sustained ventricular arrhythmia or aneurysmectomy 
and he did not have an automatic implantable Cardioverter-
Defibrillator in place.  An April 2007 VA examination shows 
that the Veteran had no evidence of chronic congestive heart 
failure.  A treadmill stress test was contra-indicated; 
however, the Veteran's METs were estimated at 4.0.  The 
Veteran did not have a workload of 3 METs or less.  Finally, 
medical evidence dated from 2006 to 2008 shows that the 
Veteran had an ejection fraction between 35 and 45 percent.  
The Veteran did not have left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  In light of the 
foregoing, the Board finds that from July 12, 2006 to May 25, 
2009 and evaluation in excess of 60 percent is not warranted 
under Diagnostic Codes 7011 or 7015.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7011 and 7015.

From May 26, 2009

The May 26, 2009 compensation and pension (C&P) examination 
report shows that the Veteran continued to have symptoms of 
dyspnea on exertion, dizziness, lightheadedness, and chest 
discomfort.  He had syncopal episodes, up to four times in a 
year.  There was no mitral valve prolapse noted on his recent 
echocardiogram.   
A physical examination was completed.  The Veteran's METs 
were noted to be between 2 to 4 as the Veteran tired easily 
on mild to moderate exertion.  The Veteran had an ejection 
fraction of 40 percent.  The heart size was larger than 
normal.  

Under both Diagnostic Codes 7011 and 7015, a 100 percent 
evaluation may be assigned (1) where there has been chronic 
congestive heart failure, or (2) where a workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; (3) where there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7011 and 7015.  The Veteran's May 
26, 2009 VA examination shows that the Veteran's METs were 
between 2 to 4 METs.  The Board finds, therefore, that a 100 
percent evaluation is warranted for mitral valve prolapse 
with supraventricular tachycardia, status postoperative 
pacemaker implant where a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness.  From May 26, 2009, 
the criteria for a 100 percent rating for mitral valve 
prolapse with supraventricular tachycardia, status 
postoperative pacemaker implant have been met.




Extraschedular Consideration 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

The Board finds that during the entire appeals period, the 
Veteran's disability picture was adequately contemplated by 
the rating schedule.  Therefore, referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service is not required to determine whether the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  See Thun v. Peake, 22 Vet App 111, 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).  

The Veteran argues that because he had been hospitalized six 
times since 1993, an extraschedular rating is warranted.  But 
during this rating period, the Veteran was hospitalized only 
once and he received a temporary total rating due to 
convalescence for that period of hospitalization.  In fact, 
the Veteran has received temporary total ratings for each of 
the six short convalescence periods following his hospital 
stays.  The Board has found, below, that a total for 
compensation purposes due to individual unemployability is 
warranted due the Veteran's service-connected disabilities 
from January 1, 2007.  Prior to that time, the Veteran's 
disability picture has been adequately contemplated by the 
rating schedule.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

2.  Increased rating for depression 

Prior to July 18, 2006

There is no evidence of record dated prior to July 18, 2006, 
during the relevant appeals period; thus, there is no 
evidence of a discernable increase in the Veteran's service-
connected depression during this time. 

From July 18, 2006  to June 8, 2009

Prior to June 8, 2009, the Veteran was assigned a 30 percent 
disability rating for major depressive disorder.  There are 
three ratings higher than 30 percent:  50 percent, 70 
percent, and 100 percent.  Although there are not many 
medical records during that first rating stage, when 
reasonable doubt is resolved in favor of the Veteran's, the 
evidence shows that a higher rating of 50 percent is 
warranted for the first rating stage.  

For a 50 percent rating, the evidence must show occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  (1) flattened affect; 
(2) disturbances of motivation and mood; (3) difficulty in 
establishing and maintaining effective work and social 
relationships; (4) impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); (5) circumstantial, circumlocutory, or 
stereotyped speech; (6) panic attacks more than once a week; 
(7) impaired abstract thinking; (8) difficulty in 
understanding complex commands; (9) impaired judgment.  38 
C.F.R. § 4.130 (general rating formula for mental disorders) 
(symptoms reordered and numbered to facilitate application to 
this Veteran's disability).    

The Veteran frequently manifests a flattened affect and 
depressed mood.  July 2006 Psychology Progress Note (affect 
flat, restricted range, depressed); August 15, 2006 
Psychology Progress Note (mood continues depressed, affect 
flat with restricted range, some minor displays of mirth 
response); April 2007 C&P Examination (near-continuous 
depressed mood that affects ability to function 
independently); May 2008 C&P Mental Disorders Examination 
(mood depressed with restricted affect/range).  

There is mixed evidence about the Veteran's ability to 
establish and maintain effective work and social 
relationships.  In talking about his employment, he focused 
on his inefficiency due to concentration issues and did not 
report any inability to get along with the people at work.  
An April 2007 opinion from his treating psychiatrist noted 
that he had problems relating to people due to severe 
isolation.  April 2007 Opinion from Lead Psychiatrist.  But 
the record shows that during this rating stage, he got 
married (although he has indicated that he has problems with 
intimacy and only has sex with his wife three times per 
month).  While he reported during this rating stage that his 
social life is restricted to his fiancee/wife, his mother 
said he was in contact with his family, albeit less than he 
had been previously.  May 2008 Lay Statement by the Veteran's 
Mother; April 2007 C&P Examination (only contact is with his 
wife).  And early in the second rating stage, he noted that 
he goes out with friends once per month.  June 2009 C&P 
Examination.  The record thus does not establish difficulty 
in establishing and maintaining effective work and social 
relationships for this rating stage.  

There is also mixed evidence about whether the Veteran had 
impairment of long-term and short-term memory.  The Veteran 
asserts that he would lose concentration and be unable to 
finish tasks at work in a timely fashion.  But objective 
evidence is in the record that his memory is within normal 
limits.  April 2007 C&P Examination (concentration is within 
normal limits; memory is within normal limits).  And at 
psychiatric evaluations, his speech was often very soft, but 
the content was not impaired. April 2007 C&P Examination 
(communication impaired due to quiet voice with no eye 
contact; speech is within normal limits).  Other examiners, 
for annual physicals or heart-related treatment, made no 
observations of communication impairment.  

There is no evidence of the other symptoms.  The Veteran did 
not have panic attacks at all.  April 2007 C&P Examination 
(panic attacks absent).  His thinking, judgment, and 
understanding were not described as impaired.  April 2007 C&P 
Examination (thought processes are appropriate; judgment not 
impaired; abstract thinking normal; concentration is within 
normal limits).  

But there is evidence that the Veteran's depression 
disability manifested in  occupational impairment with 
reduced reliability and productivity.  He reported to his 
counselor in California that it was taking him much longer to 
complete tasks than it should have.  August 3, 2006 
Psychology Note (ongoing work inefficiency with sleep 
problems waxing and waning); July 2006 Psychology Note.  The 
Veteran reported in a January 2007 lay statement that his 
depression was leaving him less and less productive at work.  
Given that there is some evidence of the first five symptoms 
described in the criteria for a 50 percent rating and that he 
experienced occupational impairment with reduced reliability 
and productivity as a result of his depression, the Board 
finds that an increased rating of 50 percent is warranted 
from July 18, 2006 to June 8, 2009.

The Board finds that a rating in excess of 50 percent is not 
warranted.  For a 70 percent rating, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as school, judgment, thinking, work, family 
relations, or mood, due to such symptoms as: (1) neglect of 
personal appearance and hygiene; (2) near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; (3) inability to establish and 
maintain effective relationships; (4) speech intermittently 
illogical, obscure, or irrelevant; (5) spatial 
disorientation; (6) suicidal ideation; (7) obsessional 
rituals which interfere with routine activities; (8) impaired 
impulse control (such as unprovoked irritability with periods 
of violence); (9) difficulty in adapting to stressful 
circumstances (including work or a work-like setting).  38 
C.F.R. § 4.130 (general rating formula for mental disorders) 
(symptoms re-ordered and numbered to facilitate application 
to this Veteran's disability).  

There is some evidence of a few of the symptoms described in 
the criteria for a 70 percent rating.  Once the Veteran's 
appearance was negatively described because he reported to 
the C&P examination dressed in Gothic clothing more commonly 
seen on people in their teens and he showed signs of neglect.  
April 2007 C&P Examination.  But his appearance was generally 
within normal limits.  May 2008 Mental Health Consult 
(appropriately dressed and groomed); October 2008 Orlando 
Nursing Outpatient Note; June 2008 Orlando Nursing Outpatient 
Note; May 2008 Orlando Nursing Outpatient Note.   

Although the record is replete with descriptions of the 
Veteran's depressed mood, other evidence in the record shows 
that the Veteran was not so severely impaired by his 
depression that he was unable to function independently, 
appropriately, or effectively.  He was dating and got married 
during this rating stage.  He moved to a new state and was 
optimistic about the future.  May 2008 Mental Health Consult.  
At his VA examinations other than his psychiatric counseling, 
there were routine findings of appropriate behavior, normal 
speech, normal cognitive status, and no signs of abuse or 
neglect.  October 2008 Orlando Nursing Outpatient Note; 
June 2008 Orlando Nursing Outpatient Note; May 2008 Orlando 
Nursing Outpatient Note.  And at least one examiner found his 
anxiety about financial, vocational, and medical situation to 
be appropriate.  August 15, 2006 Psychology Progress Note.  

As for the other symptoms, they were not manifest prior to 
June 8, 2009.  Although his speech was soft and monotonous, 
as noted above, there was no impairment in the content.  He 
was always described as oriented in all spheres.  May 2008 
Mental Health Consult (alert and oriented in all four 
spheres).  As noted above, the Veteran did not think about 
suicide; he only wondered why he was alive. May 2008 Mental 
Health Consult (previous thoughts of hopelessness but no 
homicidal/suicidal ideation).  No examiner found he had 
obsessional rituals. April 2007 C&P Examination (obsessional 
rituals absent). There is no evidence at all of impaired 
impulse control.  

As for adapting to stressful circumstances, it is clear that 
the Veteran found it difficult when he could no longer work, 
but he sought counseling for it.  The record does not contain 
evidence of any incidents showing that he could not adapt to 
new circumstances.  To the contrary, he moved to Florida and 
was quite optimistic about the new circumstances.  May 2008 
Mental Health Consult (feeling better as a result of 
relocation to Florida/novelty of new environment/hope for 
change through treatment at this facility; he has good coping 
skills).  He married his girlfriend in September 2008.  
September 2008 Letter to VA to Add Dependent to his 
Disability Compensation.  And he sought out counseling in his 
new surroundings.  

In reviewing the general criteria for a 70 percent rating, 
the record shows the Veteran's  judgment, thinking, and 
family relationships were not so impaired to warrant a 
70 percent rating.  May 2009 Statement by the Veteran's 
Mother (the Veteran's contact with his family had declined 
from the previous close contact, to several months between 
contact with him, but he had contact with his family); 
May 2008 Mental Health Consult (no evidence of psychotic 
process or thought disorder; insight and judgment regarding 
treatment were fair; intact support system; effective coping 
skills); April 2007 C&P Examination (judgment not impaired; 
abstract thinking normal; concentration is within normal 
limits).  So even though there were some deficiencies in mood 
and work, the Veteran did not have deficiencies in most 
areas.  
  
There are lay statements from the Veteran in the record as 
well.  Two May 2009 statements by the Veteran list many 
symptoms (identical in the two documents) he claims to 
experience, with the following perhaps related to his 
depression disability:  irregular sleep patterns with 
frequent, disturbing nightmares; persistent and severe 
anxiety; severe and continuous depression (including lack of 
interest in personal hygiene, lack of appetite, lack of 
interest in maintaining personal relationships with friends 
and family, lack of interest in sex); occasional 
disorientation; frequent inability to concentrate or think; 
long-term memory loss of frequently-used occupational and 
recreational skills; frequent short-term memory loss of 
current or recent actions and/or tasks; sudden and unexpected 
irritability.  However, these statements provide no details 
or specificity with respect to this particular Veteran's 
condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  And reasonable doubt should be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But when, as here, the evidence against a 
70 percent rating is much greater than that in favor, there 
is no reasonable doubt to resolve.  Here, given the mixed 
evidence of only a few symptoms of the criteria for a 
70 percent rating, the Veteran's depression disability 
picture more nearly approximates the criteria for a 
50 percent rating.  

As none of the symptoms for a 100 percent rating are 
established on the record, a total rating for the depression 
disability is not warranted here.  The Veteran had neither 
total social impairment nor total occupational impairment 
during the first rating stage.  He was reportedly working in 
some capacity until June 2007 albeit apparently not full time 
and he was married during this rating stage reflects that he 
was not totally impaired in both of those areas.  

From June 8, 2009

From June 8, 2009, the Veteran was assigned a 70 percent 
rating for his disability of major depressive disorder 
secondary to mitral valve prolapse.   The only schedular 
rating higher than that is a 100 percent rating.  VA 
regulations provide that for a 100 percent rating, the 
evidence must show total occupational and social impairment, 
due to such symptoms as:  (1) gross impairment in thought 
processes or communication; (2) persistent delusional or 
hallucinations; (3) grossly inappropriate behavior; 
(4) persistent danger of hurting self or others; 
(5) intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
(6) disorientation to time or place; (7) memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130 (general rating formula for mental disorders).  

The Veteran's depression disability is not as severe as 
described in that criteria.  At most, he has some impairment 
with respect to the first set of symptoms.  The June 2009 C&P 
examiner found that while he did not interpret proverbs 
properly, he could perform serial 7's and spell a word 
forward and backwards.  The C&P examiner found his thought 
processes and thought content to be unremarkable and his 
speech to be slow, coherent, albeit soft or whispered.  
June 2009 C&P Mental Disorders Examination.  The Orlando 
Mental Health Clinic (MHC) examiner found his speech to be 
monotonous, low in tone and soft in volume, almost speaking 
under his breath.  But he also determined that it was semi-
spontaneous and well-articulated.  The Veteran's thought 
processes were coherent, linear, and goal-oriented.   
September 2009 Orlando Mental Health Clinic Initial 
Evaluation Note.  At the orientation to the Mental Health 
Clinic, the Veteran's speech was normal in rate, volume, and 
tone and his thought processes were logical, relevant, and 
goal-directed.  June 2009 Orlando Mental Health Consult.  
These findings would not indicate that the Veteran's 
communication or thought processes were impaired enough to be 
described as "grossly impaired."  

There is no evidence of the other symptoms.  He has no 
delusions or hallucinations and manifests no inappropriate 
(let alone grossly inappropriate) behavior.  June 2009 C&P 
Mental Disorders Examination.  While he reported to the C&P 
examiner that he has wondered about suicide occasionally, he 
has no suicidal plans or attempts and there is no evidence of 
hurting anyone else.  See also September 2009 Orlando Mental 
Health Clinic Initial Evaluation Note (admits to recurrent 
death wish but denied current intents or plans, denied past 
attempts); July 2009 Suicide Risk Assessment Note (in past 30 
days, has had suicidal ideation, threats, or self-harm).  He 
later explained that while he has death thoughts recurrently, 
he did not think about killing himself; he just wondered what 
was keeping him alive.  July 2009 Orlando MHC Initial 
Evaluation.  When the Veteran reports to examinations, he is 
clean and casually dressed, so there is no evidence of an 
inability to perform activities of daily living.  June 2009 
C&P Mental Disorders Examination; September 2009 Orlando MHC 
Initial Evaluation; May 2009 Orlando Ambulatory Care Note (at 
annual physical examination, he was well-kept, gave 
appropriate responses, and in no apparent distress).  He is 
oriented as to time and place.  His memory is, at worst, 
fair, but does not reflect a level where he is unable to 
remember his name, the names of his family members, or his 
occupation.  June 2009 C&P Mental Disorders Examination; 
September 2009 Orlando Mental Health Clinic Initial 
Evaluation Note.  

Moreover, for a 100 percent rating, there must be total 
occupational impairment and total social impairment.  The 
Veteran had not worked for two years prior to the third 
ratings stage.  But there is no evidence of total social 
impairment.  He married nine months before the third ratings 
stage began and he goes out with friends once per month.  
September 2009 Orlando Mental Health Clinic Initial 
Evaluation Note.  In an assessment of his suicide risk, he 
denied any family conflicts.  July 2009 Suicide Risk 
Assessment Note.  That does not indicate total social 
impairment.  

Indeed, the Orlando MHC examiner did not assign the Veteran a 
GAF score that reflects total occupational and social 
impairment.  The Global Assessment Functioning (GAF) score 
serves as a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), p. 32).   The range is from 0 to 100 and 
the lower the score that is assigned, the more severe the 
mental disorder.  The initial GAF score assigned by the 
Orlando MHC examiner was 53 and the final GAF score was 50. 
September 2009 Orlando Mental Health Clinic Initial 
Evaluation Note; July 2009 Orlando Mental Health Clinic 
Initial Evaluation Note.  That score is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DSM-IV.  

Since the record does not establish that the Veteran's 
depression disability manifests in total occupational and 
total social impairment as described in the schedular 
criteria, a 100 percent rating for the period from June 8, 
2009, is not warranted.  

An extra-schedular rating warranted here because the very 
psychiatric symptoms reported by the Veteran are those 
included in the schedular rating criteria.  Thun, 22 Vet. 
App. at 118.  And, while the Veteran focussed on the need for 
an extra-schedular rating at his personal hearing, his 
comments appeared to relate to the need for a TDIU award, 
which is addressed in the next section.  

3.  TDIU 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  As noted above, a claim of 
entitlement to a TDIU is clearly raised by the record.  The 
Board has therefore considered whether entitlement to TDIU is 
warranted during any time during the appeals period. 

The Board has granted a 100 percent disability evaluation for 
mitral valve prolapse with supraventricular tachycardia, 
status postoperative pacemaker implant, effective May 26, 
2009.  In a precedent opinion, VA's General Counsel held that 
a claim for TDIU may not be considered when a schedular 100 
percent rating is in effect. VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999).  As the Board granted a 100 percent schedular 
rating for the Veteran's valve disability, the Veteran's 
claim for TDIU as of May 26, 2009, is rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998) citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994) (claim for TDIU 
presupposes that the rating is less than 100 percent).  
Therefore, the Board will only address whether the Veteran is 
entitled to a TDIU prior to May 26, 2009.

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2009).  Even when the 
percentage requirements are not met, entitlement to a total 
rating, on an extraschedular basis, may nonetheless be 
granted, in exceptional cases, when the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 
3.321(b), 4.16(b) (2009).

The Veteran is service connected for mitral valve prolapse 
with supraventricular tachycardia, status postoperative 
pacemaker implant and for major depressive disorder secondary 
to mitral valve prolapse.  Prior to July 12, 2006, the 
Veteran was in receipt of a combined 40 percent evaluation 
for his service-connected disabilities.  From July 12, 2006 
to July 17, 2006, he was in receipt of a combined 60 percent 
evaluation for his service-connected disabilities.  The Board 
granted an increased 50 percent evaluation for major 
depressive disorder effective July 18, 2006; thus, from July 
18, 2006, the Veteran was in receipt of a combined 80 percent 
evaluation for his service-connected disabilities.  See 38 
C.F.R. § 4.25.  From May 26, 2009, the Board granted a 100 
percent evaluation for mitral valve prolapse with 
supraventricular tachycardia, status postoperative pacemaker 
implant; thus, from May 26, 2009, the Veteran's claim for a 
TDIU is moot.  Because the Veteran's service-connected 
disabilities result from a common etiology, they will be 
considered as one disability.  See 38 C.F.R. § 4.16(a) 
(2009).  As such, from July 12, 2006, the Veteran is 
considered to have had at least one service-connected 
disability ratable at 60 percent or more.  Prior to July 12, 
2006, the Veteran does not meet the threshold criteria for 
entitlement to a TDIU although an extraschedular rating could 
be considered.  From July 12, 2006, application of TDIU is 
appropriate so long as the severity of the Veteran's 
disability warranted such a rating during that time.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The next step is to determine whether the Veteran is 
unemployable-that is, whether any service-connected 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15.  In evaluating a Veteran's employability, consideration 
may be given to his or her level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to age or impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  38 C.F.R. §4.16(a).  

In a January 2007 statement in support of his claim, the 
Veteran stated that he had not been successful at holding 
more than part-time employment and his worsening symptoms and 
depression continued to leave him less and less productive 
and useful for employers.  He stated that he did not believe 
his medical situation would allow him to secure further 
employment when his job ended in March 2007.  

The Veteran completed two years of education past high 
school.  He worked full time at a grocery store and a hobby 
store, performed odd jobs, and most recently worked in the 
computer field.  He has not worked regularly since June 2007, 
although he had a month-long part-time job in 2008 for only 
one month.  September 2009 Mental Health Initial Evaluation.  

The Veteran has reported that he had difficulty in 
concentrating on the job.  He also missed a lot of work time 
because he had frequent medical appointments relating to both 
his valve disability and his depression disability.  He has 
submitted an April 2007 opinion from his treating 
psychiatrist that as a result of the Veteran's severe 
depressed mood, poor energy, inability to concentrate or 
think, problems interacting with people due to severe 
isolation, and difficulty in finding medications to control 
his valve disability, he is unable to secure gainful 
employment.  That examiner determined that his inability to 
secure gainful employment dated from February 2001, even 
though the Veteran continued to work at times through 2008.  

The June 2009 C&P examiner did not find that the Veteran had 
total social and occupational impairment due to his 
depression disability.  But he found the Veteran continues to 
experience serious symptoms of depression which have a 
negative impact on his ability to function in a vocational 
setting.  And he noted the Veteran's concentration, 
motivation, memory, and perseverance difficulties with 
respect to his job, and that the Veteran's sleep was erratic.  
He concluded that the Veteran's depression disability would 
reduce the Veteran's reliability and productivity on the job.  

During the Veteran's January 2010 Board hearing, he contends 
that he was unable to work gainfully at all since January 
2007.  He described a five year work history prior to January 
2007, when he had a dual lead pacemaker implant.  The Veteran 
worked as a web programmer with the Information Technology 
Center at Montana State University Bozeman from December 2004 
to January 2007.  The Veteran reported that the position paid 
enough to qualify as gainful employment for most of this time 
there, though he was advised by his doctors to resign the 
position for the good of his health.  When it became 
medically necessary for the Veteran to replace his pacemaker, 
requiring a few months leave of absence, the Veteran was told 
that they could not be without a web programmer that long, 
and it would be necessary to end his contract.  The Veteran 
did a small amount of closure work in February 2007, but he 
reported that the position ended in January 2007 prior to his 
dual lead pacemaker implant.  The Veteran stated that this 
was the last time he was gainfully employed.  Although the 
Veteran made a few attempts to work subsequent to January 
2007, he reported that he was not able to maintain gainful 
employment since that time.   

Evidence of record shows that the Veteran was employed 
gainfully as a web programmer until January 2007.  The Board 
finds, therefore, that prior to January 1, 2007, entitlement 
to a TDIU is not warranted.  The Veteran contends that he has 
not been able to work gainfully since January 2007.  The 
Board notes that from January 11, 2007 to March 31, 2007, the 
Veteran was in receipt of a temporary total rating for his 
service-connected mitral valve prolapse with supraventricular 
tachycardia, status postoperative pacemaker implant.  The 
Veteran has been employed for a short time at various 
positions subsequent to January 2007; however, this 
employment has not been significant.  Each of the Veteran's 
disabilities impact his ability to work, that the medical 
opinion that the Veteran is unable to secure gainful 
employment is supported by the record, and there is no 
contrary opinion in the record.  Resolving the benefit of the 
doubt in favor of the Veteran, the Board finds from April 1, 
2007, following the termination of the temporary total 
rating, the Veteran was unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7 (2004).  From April 1, 2007 to 
May 25, 2009, a total rating for compensation purposes due to 
individual unemployability is warranted.  

4.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

With respect to the TDIU claim, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

As for the increased rating claims, the RO's December 2006 
letter describing the evidence needed to support the 
Veteran's claim was timely mailed before the January 2007 
rating decision.  It described the evidence necessary to 
substantiate an increased rating claim, identified what 
evidence VA was collecting, requested the Veteran to send in 
particular documents and information, identified what 
evidence might be helpful in establishing his claim, and 
addressed what evidence was necessary with respect to the 
rating criteria and the effective date of an award.  That 
letter met all the notice requirements.  Nevertheless, 
another more detailed letter was sent to the Veteran in 
May 2009.  Thus, VA fulfilled its notification duty.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving the Veteran's claims folder (including his service 
treatment records), by obtaining all records identified by 
the Veteran, by conducting C&P examinations, and by providing 
the Veteran with an opportunity to present sworn testimony at 
a personal hearing before the undersigned Veterans Law Judge.  

The Board finds that the C&P examinations that were conducted 
were adequate.  Although the April 2007 examiners did not 
have the Veteran's claims folder or other access to treatment 
records, the Board finds that because they were to provide 
information as to the current severity of the Veteran's 
disabilities, the lack of history did not render those 
reports inadequate.  The examination for the valve disability 
is replete with clinical findings and while no stress test 
was conducted, the examiner noted that it was contraindicated 
due to the Veteran's pacemaker and mitral valve prolapse.  
The mental disorders examination also included clinical 
observations of the Veteran that were consistent with the 
rest of the record.  And while the examiner diagnosed 
dysthymic disorder rather than major depressive disorder, the 
Board finds that her diagnosis was not a significant factor 
in evaluating the Veteran's condition during the first rating 
stage.  

As for the C&P examinations conducted in June 2009, the Board 
notes that those examiners reviewed the claims folder, made 
clinical findings, and provided opinions that were supported 
by the record.  Thus, they were adequate examinations.  




ORDER

Prior to July 12, 2006, an increased rating for mitral valve 
prolapse with supraventricular tachycardia, status 
postoperative pacemaker implant, in excess of 30 percent is 
denied.

From July 12, 2006 to May 25, 2009, an increased rating for 
mitral valve prolapse with supraventricular tachycardia, 
status postoperative pacemaker implant, in excess of 60 
percent is denied.

From May 26, 2009, a 100 percent rating is granted for mitral 
valve prolapse with supraventricular tachycardia, status 
postoperative pacemaker implant, subject to the law and 
regulations governing the payment of monetary benefits. 

Prior to July 18, 2006, an increased rating for major 
depressive disorder secondary to mitral valve prolapse in 
excess of 10 percent is denied.

From July 18, 2006 to June 7, 2009, a 50 percent rating, but 
no more, is granted for major depressive disorder secondary 
to mitral valve prolapse subject to the law and regulations 
governing the payment of monetary benefits. 

From June 8, 2009, an increased rating for major depressive 
disorder secondary to mitral valve prolapse in excess of 70 
percent is denied.

From April 1, 2007 to May 25, 2009, a total rating for 
compensation purposes due to individual unemployability is 
granted, subject to the criteria governing payment of 
monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


